DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1–15 in the reply filed on Oct. 17, 2022 is acknowledged.  The traversal is on the grounds that searching the inventions simultaneously will not result in a serious search burden.  See Response to Election filed Oct. 17, 2022 (“Response”) 1.  This is not found persuasive because searching the inventions simultaneously would result in a serious search burden, for the reasons stated in the Requirement for Restriction/Election dated July 15, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2004-0030913 A (“KR-913”).
Regarding claim 1, KR-913 teaches a multicomponent filament, which reads on the “shaped cross-section composite fiber.”  See KR-913 at p. 3.  Note that the preamble limitation indicating that the fiber is “for an intake filter” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the fiber.  See MPEP 2111.02(II).  The cross section of the filament is shaped.  See KR-913 at p. 5.
The filament comprises a sheath-core configuration.  See KR-913 at p. 6.  The sheath comprises recycled polypropylene.  Id.  The recycled polypropylene reads on the “reformed polypropylene resin.”  The core comprises recycled polypropylene, which reads on “polypropylene resin.”  Id.  
Regarding claim 2, KR-913 teaches that the core component comprises 40 to 60% by weight of the filament, with the sheath comprising the remaining weight.  See KR-913 at p. 6.  This reads on “the content of the sheath ranges from 40 wt% to 60 wt% and the content of the core ranges from 40 wt% to 60 wt%.”
Regarding claim 3, KR-913 teaches that the recycled polypropylene resin comprises propylene.  See KR-913 at p. 6.
Regarding claim 9, KR-913 teaches that the filament has a circular, orange peel (elliptical), checkerboard (rectangular and a structure comprised of rectangles connected in line), dog bone (concave-convex).  See KR-913 at p. 5.
Regarding claim 10, KR-913 teaches that the core has the same shape as the cross-sectional shape of the shaped cross section of the filament, because the spinneret orifice that produces the filament, including the core, has the shapes described in the rejection of claim 9 above.  See KR-913 at p. 5.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2004-0030913 A (“KR-913”) in view of Mine et al., US 2016/0075115 A1
Regarding claim 4, KR-913 teaches the limitations of claim 1, as explained above.
KR-913 differs from claim 4 because it does not explicitly disclose that the recycled polypropylene in the sheath (the “reformed polypropylene resin”) is a random copolymer or random terpolymer, as required by the claim.
But the sheath is designed to melt at a lower temperature than the core, so that the bicomponent fiber enables thermal bonding.  See KR-913 at p. 5.  This is because the bicomponent fibers allow for a bonding process using heated calendar rolls.  Id.  
Mine discloses a core-sheath composite fiber comprising a homopolymer polypropylene core and a propylene-ethylene random copolymer sheath.  See Mine [0018].  The fiber structure is beneficial because thermal bonding can be more easily performed.  Id.  It would have been obvious for the recycled polypropylene of the sheath in KR-913 to be made from the propylene-ethylene random copolymer taught in Mine, to improve thermal bonding.  Propylene-ethylene copolymers 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2004-0030913 A (“KR-913”) in view of Blaney, US 5,498,468.
Regarding claim 5, KR-913 teaches the limitations of claim 1, as explained above.
KR-913 differs from claim 5 because it fails to disclose that the sheath comprises peroxide.
But the filament in KR-913 is manufactured by spinning the sheath-core structure.  See KR-913 at p. 5.
Blaney discloses that when a sheath-core filament is spun, it is possible that the core material may start to migrate into the polypropylene sheath.  See Blaney col. 12, ll. 15–39.  To prevent this, it is possible to lower the viscosity of the polypropylene sheath by adding a peroxide-type resin to the polymer blend that forms the sheath.  Id.
It would have been obvious to add a peroxide-type resin to the polymer that forms the sheath in KR-913, to prevent the material of the core from migrating into the sheath.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2004-0030913 A (“KR-913”) in view of Takaku et al., US 2018/0038025 A1.
Regarding claims 6 and 7, KR-913 teaches the limitations of claim 1, as explained above.
KR-913 differs from claims 6 and 7 because it fails to disclose the melting point or the melt flow rate of the polypropylene that forms the sheath and the core.
But the bicomponent fibers are manufactured in a spunbond process.  See KR-913 at p. 3.
Takaku discloses a sheath-core bicomponent fiber manufactured in a spunbond process, with a sheath made from a low-melting point propylene material with a melting point ranging from 130 to 150°C and a melt flow rate (MFR) ranging from 1 to 200 g/10 min.  See Takaku [0135].  The core is made from a high-melting-point propylene material with a melting point ranging from 157 to 165°C with an MFR ranging from 16 to 215 g/10 min.  Id.
It would have been obvious for the polypropylene material in the sheath of KR-913 to have a melting point ranging from 130 to 150°C and an MFR ranging from 1 to 200 g/10 min, with the polypropylene material in the core having a melting point ranging from 157 to 165°C with an MFR ranging from 16 to 215 g/10 min, because these are suitable parameters for a sheath-core bicomponent fiber manufactured in a spunbond process.  
With this modification, the melting point and MFR range of the sheath in KR-913 would overlap with the claim 6 ranges of a melting point of 130 to 135°C and a melt flow rate of 17 to 23 g/10m, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The melting point and MRF range of the core in KR-913 would overlap with the claim 7 ranges of ranges of a melting point of 160 to 163°C and a melt flow rate of 13 to 19 g/10 min, establishing a prima facie case of obviousness.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2004-0030913 A (“KR-913”) in view of Conrad et al., US 2017/0306536 A1.
Regarding claim 8, KR-913 teaches the limitations of claim 1, as explained above.
KR-913 differs from claim 1 because it fails to disclose the fineness of the bicomponent filaments.
But the filaments are manufactured in a spunbond process, and can be used for applications such as diapers.  See KR-913 at p. 3.
Conrad discloses a spunbond web, used for applications such as diapers, with bicomponent sheath/core fibers having a denier of 2.  See Conrad [0090].
It would have been obvious for the bicomponent fibers in KR-913 to have a denier of 2, because this is a suitable dimension for spunbond bicomponent fibers used in diapers.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai et al., US 2016/0271598 A1.
Regarding claim 1, Mukai disclsoes a sheath-core composite monofilament, which reads on the “shaped cross-section composite fiber.”  See Mukai [0015].  The monofilament is “shaped” because it has a roughly circular cross-section, as seen in Fig. 1(a).  Note that the Applicant’s disclosure says that the term “shaped” means circular, elliptical, rectangular, concave-convex, hollow, a structure comprised of circles or rectangles connected in line, and combinations thereof.  Spec. filed Nov. 25, 2019 (“Spec.”) p. 3, ll. 5–8.  The limitation requiring that the fiber is “for an intake filter” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the fiber.  See MPEP 2111.02(II).
The monofilament comprises a sheath Y comprising a copolymer of propylene and ethylene.  See Mukai [0045].  This is a “reformed polypropylene resin” because, when the monofilament is used in a filter material, the sheath is melted and then cooled into a reformed state where the fiber within the filter material are fused together.  See Mukai [0049].
The sheath Y and core X are combined to provide a sheath-core structure.  See Mukai Fig. 1(a), [0045].

    PNG
    media_image1.png
    494
    822
    media_image1.png
    Greyscale


Regarding claim 3, Mukai teaches that the polymer of the sheath Y comprises propylene, ethylene and/or butene-1 monomers.  See Mukai [0045].  This reads on the “the reformed polypropylene resin comprises one selected from the group consisting of propylene, ethylene, butene, and combinations thereof.”
Regarding claim 9, the monofilament in Mukai has a roughly circular cross-section, as seen in Fig. 1(a).
Regarding claim 10, the core X of the monofilament in Mukai has the same cross-sectional shape as the cross-sectional shape of the monofilament, as seen in Fig. 1(a).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al., US 2016/0271598 A1.
Regarding claim 2, Mukai teaches that the mass ratio of the core X to the sheath Y ranges from 30:70 to 80:20.  See Mukai [0083].  While this range is not identical to the claimed range of the sheath ranging from 40 wt% to 60 wt% and the content of the core ranging from 40 wt% to 60 wt%, it overlaps with the claimed ranges, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
Regarding claim 6, Mukai teaches that the polypropylene of the sheath has a melting point of 128°C and a melt flow rate (MFR) of 17.3.  See Mukai [0109].  Note that MFR is measured in g/10 min.  Id. at [0044].  The melting point of 128°C is close enough to the claimed range of 130 to 135°C to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  The MFR of 17.3 is within the claimed range of 17 to 23 g/10 min.
Regarding claim 8, Mukai teaches that the diameter of the bicomponent fiber ranges from 50 to 400 µm.  See Mukai [0051].  This converts to 5.7 to 45 denier.  See Rosati et al., US 2017/0258650 A1 (fiber diameter of 17.5 microns is 2 denier).  The lower end of the prior art range (5.7 denier) is close enough to the upper end of the claimed range (5 denier) to establish a prima facie case of obviousness.  See MPEP 2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al., US 2016/0271598 A1, alone, or in view of Mine et al., US 2016/0075115 A1.
Regarding claim 4, Mukai teaches that the polypropylene material used to manufacture the sheath can be a copolymer comprising ethylene with propylene as a main component.  See Mukai [0045].  While the reference does not explicitly teach that the ethylene is randomly distributed throughout the copolymer, it would have been obvious for there to be random distribution due to the natural variability in the distribution of monomers within a copolymer.  
Even if it would not have been obvious for the ethylene-propylene copolymer to be a random co-polymer, Mine discloses a core-sheath composite fiber comprising a homopolymer polypropylene core and a propylene-ethylene random copolymer sheath.  See Mine [0018].  The fiber structure is beneficial because thermal bonding can be more easily performed.  Id.  It would have been obvious for the ethylene-propylene copolymer of the sheath in Mukai to be made from the propylene-ethylene random copolymer taught in Mine, to improve thermal bonding.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al., US 2016/0271598 A1 in view of Blaney, US 5,498,468.
Regarding claim 5, Mukai teaches the limitations of claim 1, as explained above.
Mukai differs from claim 5 because it fails to disclose that the sheath comprises peroxide.
But the monofilament in Mukai is manufactured by spinning the sheath-core structure.  See Mukai [0086].
Blaney discloses that when a sheath-core filament is spun, it is possible that the core material may start to migrate into the polypropylene sheath.  See Blaney col. 12, ll. 15–39.  To prevent this, it is possible to lower the viscosity of the polypropylene sheath by adding a peroxide-type resin to the polymer blend that forms the sheath.  Id.
It would have been obvious to add a peroxide-type resin to the polymer that forms the sheath in Mukai, to prevent the material of the core from migrating into the sheath.







Claim Rejections - 35 USC § 103
Claims 11–15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al., US 2014/0130469 A1 in view of Mukai et al., US 2016/0271598 A1 or KR 10-2004-0030913 A (“KR-913”).
Regarding claim 11, Nagy discloses a filter media 10, which reads on the claimed “intake filter.”  See Nagy Fig. 1, [0020].  Note that the preamble term “intake” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
The filter media 10 itself reads on the “unwoven cloth layer.”  This is because viewed from Fig. 1, the filter media 10 is a layer that comprises layers:  a first layer 15, a second layer 20, and a third layer 25 stacked together, with each layer being made from a non-woven material.  See Nagy Fig. 1, [0025], [0150].  
The third layer 25 reads on the “fine layer.”  See Nagy Fig. 1, [0025].  Note that the term “fine” is not indefinite even though it is a term of degree.  This is because the Applicant’s disclosure provides a standard for measuring this term, as the specification says that the fibers in the fine layer have a diameter ranging from 10 to 30 µm.  See Spec. p. 13, ll. 9–12.  The fibers in the third layer have a diameter ranging from 20 to 50 µm.  See Nagy [0069].  Therefore, the third layer 25 is “fine” within the context of the Applicant’s disclosure.
The first layer 15 reads on the “bulk layer” and the second layer 20 reads on the “middle layer.”  See Nagy Fig. 1, [0025].  
The first 15, second 20 and third layer 25 each comprise bicomponent fibers.  See Nagy [0068], [0082], [0102].  The bicomponent fibers read on the “shaped cross-section composite fiber.”  The bicomponent fibers have a “shaped” cross-section because they have a core/sheath structure that is concentric or nonconcentric.  Id. at [0032].  Note that the Applicant’s disclosure says that the term “shaped” means circular, elliptical, rectangular, concave-convex, hollow, a structure comprised of circles or rectangles connected in line, and combinations thereof.  Spec. p. 3, ll. 5–8.  
As noted, the bicomponent fibers have a core/sheath construction, combined for provide a sheath-core structure.  See Nagy [0032].

    PNG
    media_image2.png
    901
    1129
    media_image2.png
    Greyscale


Nagy differs from claim 11 because it fails to disclose that the sheath comprises a reformed polypropylene resin while the core comprises a polypropylene resin.
But the sheath has a lower melting temperature than the core so that the sheath melts prior to the core to allow the sheath to bind to other fibers in each layer.  See Nagy [0032].
Mukai discloses a filter material comprising sheath-core fibers with a sheath that melts at a lower temperature than the core allowing the fibers to fuse to one another.  See Mukai [0015].  The sheath Y comprises a co-polymer comprising polypropylene monomers.  Id. at [0045].  The sheath is a “reformed polypropylene resin” because, when the monofilament is used in a filter material, the sheath is melted and then cooled into a reformed state where the fiber within the filter material are fused together.  See Mukai [0049].  Note that the Applicant’s disclosure indicates that the “reformed polypropylene” can comprise a copolymer produced using propylene monomers.  See Spec. p. 9, ll. 3–5.
The core X comprises a polypropylene resin.  See Mukai [0045].  
Because the sheath-core fibers in Mukai are used for the same purpose as the bicomponent fibers in Nagy, it would have been obvious to use the sheath and core materials disclosed in Mukai materials to form the core and sheath in Nagy, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07. 
Additionally, KR-913 discloses a bicomponent fiber comprising a sheath-core structure, where the sheath that melts at a lower temperature than a core.  See KR-913 at ps. 5, 6.   The sheath comprises a mixture of pure polypropylene resin with recycled polypropylene.  Id. at p. 6.  The recycled polypropylene reads on “reformed polypropylene resin.”  Id. at p. 6.  The core comprises recycled polypropylene, which reads on “polypropylene resin.”  Id.  These materials are beneficial because they reduce plastic waste. 
It would have been obvious for the sheath of the bicomponent fibers in Nagy to comprise a mixture of pure and recycled polypropylene, with the core comprising recycled polypropylene, to reduce plastic waste.
Regarding claim 12, Nagy teaches that the bicomponent fibers in the third layer (the “fine layer”) account for 0.1 to 50% of the weight of the third layer.  See Nagy [0068].  The reference also teaches that the fine layer comprises 0.1 to 50% of synthetic fibers by weight.  Id.  The synthetic fibers read on the “polypropylene fiber” of claim 12, because the synthetic fibers can be made of polypropylene.  Id. at [0028].  With these ranges, a ratio of synthetic fiber (“polypropylene fiber) with respect to bicomponent fiber (“shaped cross-section composite fiber”) can range from 0.33 to 0.81, depending on the amount of bicomponent and synthetic fibers included in the third layer.
The synthetic and bicomponent fibers in the third layer have a diameter ranging from 20 to 40 microns.  See Nagy [0069].  This overlaps with the claimed range of 10 to 30 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The third layer has a basis weight ranging from 50 to 200 g/m2.  See Nagy [0072].  This overlaps with the claimed range of 20 to 150 g/m2, establishing a prima facie case of obviousness. 
Regarding claim 13, Nagy teaches that the bicomponent fibers in the second layer (the “middle layer”) can account for 10 to 100% by weight of this layer, with synthetic fibers accounting for 1 to 100% by weight of the second layer.  See Nagy [0103]–[0104].  The synthetic fibers read on the “polypropylene fiber” of claim 13, because the synthetic fibers can be made of polypropylene.  Id. at [0028].  With these ranges, a ratio of synthetic fiber (“polypropylene fiber) with respect to bicomponent fiber (“shaped cross-section composite fiber”) can range from 0.42 to 0.81 depending on the amount of bicomponent and synthetic fibers included in the second layer.
 The bicomponent and synthetic fibers in the second layer have a diameter ranging from 10 to 50 microns, because this is the average fiber diameter range for fibers in the second layer.  See Nagy [0109].  The range of 10 to 50 microns overlaps with the claimed range of 20 to 50 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The second layer has a basis weight ranging from 0.5 to 100 g/m2.  See Nagy [0114].  This overlaps with the claimed range of 10 to 50 g/m2, establishing a prima facie case of obviousness.
Regarding claim 14, the bicomponent fibers in the first layer (the “bulk layer”) can account for 1 to 100% of the weight of the first layer, with synthetic fibers accounting for 1 to 100% by weight of the first layer.  See Nagy [0083]–[0084].  The synthetic fibers read on the “polypropylene fiber” of claim 14, because the synthetic fibers can be made of polypropylene.  Id. at [0028].  With these ranges, a ratio of synthetic fiber (“polypropylene fiber) with respect to bicomponent fiber (“shaped cross-section composite fiber”) can range from 0.11 to 0.18 depending on the amount of bicomponent and synthetic fibers included in the first layer.
The bicomponent and synthetic fibers in the first layer have a diameter ranging from 1 to 40 microns.  See Nagy [0088].  This overlaps with the claimed range of 30 to 80 µm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The first layer has a basis weight ranging from 30 to 200 g/m2, which overlaps with the claimed range of 10 to 50 g/m2, establishing a prima facie case of obviousness.  
Regarding claim 15, the filter media in Nagy has an efficiency ranging from 80 to 99.99%.  See Nagy [0142].  This overlaps with the claimed “trapping efficiency” of 82 to 89%, thereby establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Note that the efficiency in Nagy of 80 to 99.99% also overlaps with the claimed final efficiency of 99.50 to 99.65%, establishing a prima facie case of obviousness.  The efficiency in Nagy describes a final efficiency, depending on when filtration through the filter media is terminated. 
The filter media has an initial efficiency of 80 to 99.99%.  See Nagy [0143].  This overlaps with the claimed range of 98.40 to 98.70%, establishing a prima facie case of obviousness. 
a pressure drop (i.e., pressure loss) of 25 to 200 Pa, which converts to 2.5 to 20.3 mmH2O (i.e., mmAq).  See Nagy [0138].  This overlaps with the claimed range of 2.6 to 3.1 mmAq, establishing a prima facie case of obviousness.  
While the reference is silent as to the air restriction of the filter media, the restriction across the filter media will increase during operation, as particulate matter is captured by the media.  Therefore, it would have been obvious for the restriction to be within the claimed range of 47.80 mmAq to 48.20 mmAq, at some point during operation, depending on the amount of particulate matter captured by the media.
 The filter media in Nagy has a dust holding capacity of 175 g/m2.  See Nagy [0178].  This is within the claimed range of a dirt holding capacity of 170 to 188g.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Schultink et al., WO 2017/158026 A11 discloses a bicomponent fiber which can be used in a filter media.  See Schultink [0037].  The bicomponent fiber reads on the claimed “shaped cross-section composite fiber.”  The bicomponent fiber comprises a sheath comprising a recycled polypropylene resin.  See Schultink [0037].  The recycled polypropylene material reads on the “reformed polypropylene resin.” The bicomponent fiber also comprises a core.  See Schultink [0037]. Schultink, at [0037], says that the core is composed of recycled polyethylene terephthalate (rPET).  But [0132] of the reference says that the core can comprise rPET or recycled polypropylene. Therefore, it would have been obvious for the material of the core described in [0032] to be made from recycled polypropylene instead of rPET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Corresponding U.S. Pre-Grant Publication, US 2019/0082913 A1, is cited as an English language equivalent.